DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23rd 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 is rejected under 35 U.S.C. 103 as being unpatentable by Dalton et al. (US 20180207655 A1) in view of Blumenstock et al. (US 5197442 A).
Regarding claim 1, Dalton et al. teaches a system (FIG. 1A, HVLP system 10) comprising: 
at least one sensor device in a compressed air line (FIG. 1A, pressure sensor 28); 
at least one smart control valve in the compressed air line (FIG. 1C, first check valve 36); 
to: 
[0020] For example, pressure sensor 28 can sense a drop in the air pressure in hose 16 downstream of first check valve 36.);
to determine whether there is one of productive demand ([0020] pressure sensor 28 can sense a drop in the air pressure in hose 16 downstream of first check valve 36, indicating that spray gun 14 is dispensing the spray fluid) and non-productive demand (Compressor 24 is configured to shut off or spin at low power when spray gun 14 is inactive, i.e. not dispensing fluid from nozzle 50) from a demand source (FIG. 1 spray gun 14) connected to the compressed air line; and
operate the at least one smart control valve ([0014], First check valve 36 includes cage 40, spring 42, and valve member 44]) based on the command to open the smart control valve when there is productive demand ([0021] The pressure differential at first check valve 36 overcomes the force of spring 42 and causes valve member 44 to shift open, allowing the compressed air to flow downstream through first check valve 36.) and close the smart control valve when there is non-productive demand ([0023] When the user releases trigger 52, needle 46 shifts back to the position shown and both second check valve 48 and third check valve 56 are closed. The pressure in hose 16 rises and equalizes with the upstream pressure provided by compressor 24. Spring 42 is able to overcome the pressure differential and shifts valve member 44 back to the fully closed position. ).
In summary, Dalton et al. teaches a mechanical check valve for opening or closing the check valve based upon the pressure difference. Dalton et al. does not teach a smart check valve which opens or closes the check valve based upon the pressure difference detected by a pressure sensor. Specifically, Dalton et al. fails to teach at least one processor to: store the sensor data in a 
Blumenstock et al. teaches a smart valve which opens or closes the check valve based upon the pressure difference. Specifically, Blumenstock et al. teaches at least one processor (FIG. 1, comparator unit 21) to: store the sensor data in a computer-readable storage medium (Column 4, lines 32-36, The pressure difference signal from the difference pressure sensor 20 is evaluated in comparator unit 21 which is part of a control apparatus 22. The comparator unit compares the pressure difference…); compare the sensor data from the at least one sensor device with a threshold (Column 4, lines 35-37, The comparator unit compares the pressure difference signal to an upper and a lower threshold value); and send a command to the at least one smart control valve (Column 4, lines 16-17, an electrically drivable check valve 13) based on the on the one of the productive demand and the non-productive demand from the demand source (Column 4, lines 35-43, The comparator unit …. supplies an opening signal to the check valve for opening the latter when the pressure difference signal is greater than the upper threshold value. Otherwise, the pressure difference sensor supplies a closure signal to the check valve for closing the latter when the pressure difference signal drops below the lower threshold value).

Dalton and Blumenstock are considered to be analogous to the claimed invention because they are in the same field of controlling check valves based on a pressure threshold. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Blumenstock’s smart check valve to replace Dalton’s mechanical check Blumenstock, Column 3, lines 46-50).

Regarding claim 8, Dalton et al. teaches a method (Abstract) comprising: 
receiving sensor data associated with the compressed air line from the at least one sensor device ([0020] For example, pressure sensor 28 can sense a drop in the air pressure in hose 16 downstream of first check valve 36.);
operating the at least one smart control valve ([0014], First check valve 36 includes cage 40, spring 42, and valve member 44]) based on the command to open the smart control valve when there is productive demand ([0021] The pressure differential at first check valve 36 overcomes the force of spring 42 and causes valve member 44 to shift open, allowing the compressed air to flow downstream through first check valve 36.) and close the smart control valve when there is non-productive demand ([0023] When the user releases trigger 52, needle 46 shifts back to the position shown and both second check valve 48 and third check valve 56 are closed. The pressure in hose 16 rises and equalizes with the upstream pressure provided by compressor 24. Spring 42 is able to overcome the pressure differential and shifts valve member 44 back to the fully closed position.).
In summary, Dalton et al. teaches a mechanical check valve for opening or closing the check valve based upon the pressure difference. Dalton et al. does not teach a smart check valve which opens or closes the check valve based upon the pressure difference detected by a pressure sensor. Specifically, Dalton et al. fails to teach by the at least one processor and storing, by the at least one processor, the sensor data in a computer-readable storage medium, comparing, by the at least one processor, sensor data from the at least one sensor device with a threshold, and sending, 

Blumenstock et al. teaches a smart valve which opens or closes the check valve based upon the pressure difference. Specifically, Blumenstock et al. teaches by the at least one processor (FIG. 1, comparator unit 21), and storing, by the at least one processor, the sensor data in a computer-readable storage medium (Column 4, lines 32-36, The pressure difference signal from the difference pressure sensor 20 is evaluated in comparator unit 21 which is part of a control apparatus 22. The comparator unit compares the pressure difference…); comparing, by the at least one processor, the sensor data from the at least one sensor device with a threshold (Column 4, lines 35-37, The comparator unit compares the pressure difference signal to an upper and a lower threshold value); and sending, by the at least one processor, a command to at least one smart control valve (Column 4, lines 16-17, an electrically drivable check valve 13) in the compressed air line based on the on the one of the productive demand and the non-productive demand from the demand source (Column 4, lines 35-43, The comparator unit …. supplies an opening signal to the check valve for opening the latter when the pressure difference signal is greater than the upper threshold value. Otherwise, the pressure difference sensor supplies a closure signal to the check valve for closing the latter when the pressure difference signal drops below the lower threshold value).

Dalton and Blumenstock are considered to be analogous to the claimed invention because they are in the same field of controlling check valves based on a pressure threshold. It would Blumenstock, Column 3, lines 46-50).

Regarding claim 15, Dalton et al. teaches receiving sensor data associated with the compressed air line from the at least one sensor device ([0020] For example, pressure sensor 28 can sense a drop in the air pressure in hose 16 downstream of first check valve 36.);
to determine whether there is one of productive demand and non-productive demand ([0020] pressure sensor 28 can sense a drop in the air pressure in hose 16 downstream of first check valve 36, indicating that spray gun 14 is dispensing the spray fluid) and non-productive demand (Compressor 24 is configured to shut off or spin at low power when spray gun 14 is inactive, i.e. not dispensing fluid from nozzle 50) from a demand source (FIG. 1 spray gun 14) connected to the compressed air line; 
operating the at least one smart control valve ([0014], First check valve 36 includes cage 40, spring 42, and valve member 44]) based on the command to open the smart control valve when there is productive demand ([0021] The pressure differential at first check valve 36 overcomes the force of spring 42 and causes valve member 44 to shift open, allowing the compressed air to flow downstream through first check valve 36.) and close the smart control valve when there is non-productive demand ([0023] When the user releases trigger 52, needle 46 shifts back to the position shown and both second check valve 48 and third check valve 56 are closed. The pressure in hose 16 rises and equalizes with the upstream pressure provided by compressor 24. Spring 42 is able to overcome the pressure differential and shifts valve member 44 back to the fully closed position.).  
In summary, Dalton et al. teaches a mechanical check valve for opening or closing the check valve based upon the pressure difference. Dalton et al. does not teach a smart check valve which opens or closes the check valve based upon the pressure difference detected by a pressure sensor. Specifically, Dalton et al. fails to teach a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising: storing the sensor data in a computer-readable storage medium, comparing the sensor data from the at least one sensor device with a threshold, sending a command to the at least one smart control in the compressed air line valve based on the one of the productive demand and the non-productive demand from the demand source.
Blumenstock et al. teaches a smart valve which opens or closes the check valve based upon the pressure difference. Specifically, Blumenstock teaches a non-transitory computer-readable storage medium (FIG. 1, comparator unit 21), having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising: storing the sensor data in a computer-readable storage medium (Column 4, lines 32-36, The pressure difference signal from the difference pressure sensor 20 is evaluated in comparator unit 21 which is part of a control apparatus 22. The comparator unit compares the pressure difference…), comparing the sensor data from the at least one sensor device with a threshold (Column 4, lines 35-37, The comparator unit compares the pressure difference signal to an upper and a lower threshold value), sending a command to the at least one smart control valve (Column 4, lines 16-17, an electrically drivable check valve 13) in the compressed air line valve based on the one of the productive demand and the non-productive demand from the demand (Column 4, lines 35-43, The comparator unit …. supplies an opening signal to the check valve for opening the latter when the pressure difference signal is greater than the upper threshold value. Otherwise, the pressure difference sensor supplies a closure signal to the check valve for closing the latter when the pressure difference signal drops below the lower threshold value).
Dalton and Blumenstock are considered to be analogous to the claimed invention because they are in the same field of controlling check valves based on a pressure threshold. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Blumenstock’s smart check valve with the non-transitory computer readable medium by Dalton and to replace Dalton’s mechanical check valve to improve the flexibility of Dalton’s system and method by allowing the check valve to be opened or closed based upon a programmable pressure threshold (Blumenstock, Column 3, lines 46-50).

Claims 2, 7, 9, 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Dalton et al. (US 20180207655 A1) in view of Blumenstock et al. (US 5197442 A) and in further view of Koshinaka et al. (US 20030187595 A1).
Regarding claim 2, Dalton et al. in view of Blumenstock et al. teaches the system of claim 1. Dalton et al. further teaches wherein the at least one sensor device comprises one of a pressure sensor in the compressed air line ([0017], The drop in pressure downstream of first check valve 36 can be sensed by pressure sensor 28.).
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et 
Koshinaka et al. teaches a flow sensor that is able to detect the follow compressed air. Specifically, Koshinaka teaches wherein the at least one sensor device comprises one of a flow sensor ([0022] air flow meter is arranged in the supply line 20 to measure a flow rate of compressed air, which indicates an amount of compressed that passes through the supply line 20 per unit time.). 
Dalton, Blumenstock, and Koshinaka are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Koshinaka’s flow meter with Dalton’s pressure sensor to improve the sensor’s capability of detecting leakage in the compressed air line ([0023], Koshinaka).

Regarding claim 7, Dalton et al. in view of Blumenstock et al.  teaches the system of claim 1. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et al. in view of Blumenstock does not teach a way to present such a data to a user interface. More specifically, Dalton et al. and Blumenstock fail to teach the at least one processor to send a graphical user interface that presents the sensor data associated with the compressed air line to a client computer device.
[0022] The flow meter 4 transmits measured flow rate data, which indicates the measured flow rate, to a monitor computer 6.).
Dalton, Blumenstock, and Koshinaka are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated Koshinaka’s monitor computer with the Dalton’s system in order to improve the way for identifying the operational state of air-driven devices on the demand side using the data presented (Koshinaka et al., [0022]).

Regarding claim 9, Dalton et al. in view of Blumenstock teaches the method of claim 8. Dalton et al. further teaches wherein the at least one sensor device comprises one of a pressure sensor in the compressed air line ([0017], The drop in pressure downstream of first check valve 36 can be sensed by pressure sensor 28.).
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et al. in view of Blumenstock does not teach a way to detect a flow of compressed air. More specifically, Dalton et al. and Blumenstock fail to teach wherein the at least one sensor device comprises one of a flow sensor. 
Koshinaka et al. teaches a flow sensor that is able to detect the follow compressed air. Specifically, Koshinaka teaches wherein the at least one sensor device comprises one of a flow  ([0022] air flow meter is arranged in the supply line 20 to measure a flow rate of compressed air, which indicates an amount of compressed that passes through the supply line 20 per unit time.). 
Dalton, Blumenstock, and Koshinaka are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Koshinaka’s flow meter with Dalton’s pressure sensor to improve the sensor’s capability of detecting leakage in the compressed air line ([0023], Koshinaka).

Regarding claim 14, Dalton et al. in view of Blumenstock et al. teaches the method of claim 8. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et al. in view of Blumenstock does not teach a way to present such a data to a user interface. More specifically, Dalton et al. and Blumenstock fail to teach further comprising sending a graphical user interface that presents the sensor data associated with the compressed air line to a client computer device.
Koshinaka et al. teaches presenting pressure data to a user interface. Specifically,  Koshinaka et al. teaches further comprising sending a graphical user interface that presents the sensor data associated with the compressed air line to a client computer device ([0022] The flow meter 4 transmits measured flow rate data, which indicates the measured flow rate, to a monitor computer 6.).
Koshinaka et al., [0022]).

Regarding claim 16, Dalton et al. in view of Blumenstock et al. teaches the non-transitory computer-readable storage medium of claim 15. Dalton et al. teaches wherein the at least one sensor device comprises one of a pressure sensor in the compressed air line ([0017], The drop in pressure downstream of first check valve 36 can be sensed by pressure sensor 28.).
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et al. in view of Blumenstock does not teach a way to detect a flow of compressed air. Specifically, Dalton et al. and Blumenstock fail to teach wherein the at least one sensor device comprises one of a flow sensor. 

Koshinaka et al. teaches a flow sensor that is able to detect the follow compressed air. Specifically, Koshinaka teaches wherein the at least one sensor device comprises one of a flow sensor ([0022] air flow meter is arranged in the supply line 20 to measure a flow rate of compressed air, which indicates an amount of compressed that passes through the supply line 20 per unit time.). 
[0023], Koshinaka).

Regarding claim 21, Dalton et al. in view of Blumenstock et al.  teaches the non-transitory computer-readable storage medium of claim 15.
In summary, Dalton et al. in view of Blumenstock et al. teaches a pressure sensor that is able to detect the pressure difference before opening and closing the smart check valve. Dalton et al. in view of Blumenstock does not teach a way to present such a data to a user interface. More specifically, Dalton et al. and Blumenstock fail to teach the operations further comprising sending a graphical user interface that represents the sensor data associated with the compressed air line to a client computer device. 
Koshinaka et al. teaches presenting pressure data to a user interface. Specifically,  Koshinaka et al. teaches the operations further comprising sending a graphical user interface that represents the sensor data associated with the compressed air line to a client computer device ([0022] The flow meter 4 transmits measured flow rate data, which indicates the measured flow rate, to a monitor computer 6.).
Dalton, Blumenstock, and Koshinaka are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on sensor data. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated Koshinaka’s monitor computer with the Dalton’s method in order Koshinaka et al., [0022]).


Claims 3, 5, 10, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable by Dalton et al. (US 20180207655 A1) in view of Blumenstock et al. (US 5197442 A) and in further view of Hoffman (US 20070214963 A1).
Regarding claim 3, Dalton et al. in view of Blumenstock teaches the system of claim 1. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a way to control flow directly linked to the load. Specifically, Dalton et al. and Blumenstock fail to teach wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve.
Hoffman teaches a flow control valve connected a motorized system. Specifically, Hoffman teaches wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve. ([0017] A control valve 21 is provided to control the flow of the dry compressed air supplied by the charging system 10 into the central tire inflation system 11. The control valve 21 is positioned along the supply line 19 upstream of the central tire inflation system 11. [0019], For example, when the control valve 21 is initially opened, the central tire inflation system 11 can be initially supplied by dry compressed air from the source S2, the reservoir 18. [0021], The check valve 26 is provided to allow flow of dry compressed air stored in the reservoir 18 through the first branch line 22. For example, the check valve 26 is configured to open when the pressure in the supply line 19 is lower than the pressure in the reservoir 18, and close when the pressure in the supply line 19 is higher than the pressure in the reservoir 18.).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hoffman’s control valve connected to a motorized system with Dalton’s smart check valve to add to the valve’s capability of controlling the flow of compressed air being supplied by the source to the demand ([0016], Hoffman).

Regarding claim 5, Dalton et al. in view of Blumenstock et al. teaches the system of claim 1. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a backup condition to control the valve in a conditional situation. Specifically, Dalton et al. and Blumenstock fail to teach the at least one processor further to receive at least one conditional rule associated with the compressed air line and send the command to the at least one smart control valve based on the at least one conditional rule.
Hoffman teaches a conditional rule that can be included in a system using a smart check valve. Specifically, Hoffman teaches the at least one processor further to receive at least one conditional rule associated with the compressed air line and send the command to the at least one smart control valve based on the at least one conditional rule ([0019] Once the dry compressed air from the source S2 has been further depleted, the compressor 12 can continue to operate so that source S1 can provide dry compressed air to the central tire inflation system 11 until the control valve 21 is closed).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate the Hoffman’s conditional rule with Dalton’s smart check valve to provide some sort of alternative option or source of compressed when a condition that affects the system is detected such as source depletion ([0019], Hoffman).


Regarding claim 10, Dalton et al. in view Blumenstock teaches the method of claim 8.
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a way to control flow directly linked to the load. Specifically, Dalton et al. and Blumenstock fail to teach wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve.
Hoffman teaches a flow control valve connected a motorized system. Specifically, Hoffman teaches wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve. ([0017] A control valve 21 is provided to control the flow of the dry compressed air supplied by the charging system 10 into the central tire inflation system 11. The control valve 21 is positioned along the supply line 19 upstream of the central tire inflation system 11. [0019], For example, when the control valve 21 is initially opened, the central tire inflation system 11 can be initially supplied by dry compressed air from the source S2, the reservoir 18. [0021], The check valve 26 is provided to allow flow of dry compressed air stored in the reservoir 18 through the first branch line 22. For example, the check valve 26 is configured to open when the pressure in the supply line 19 is lower than the pressure in the reservoir 18, and close when the pressure in the supply line 19 is higher than the pressure in the reservoir 18.).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hoffman’s control valve connected to a motorized system with Dalton’s smart check valve to add to the valve’s capability of controlling the flow of compressed being supplied by the source to the demand ([0016], Hoffman).

Regarding claim 12, Dalton et al. in view of Blumenstock teaches the method of claim 8. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a backup condition to control the valve in a conditional situation. Specifically, Dalton et al. and Blumenstock fail to teach the further comprising receiving at least one conditional rule associated with the compressed air line and sending the command to the at least one smart control valve based on the at least one conditional rule.
Hoffman teaches a conditional rule that can be included in system using a smart check valve. Specifically, Hoffman teaches further comprising receiving at least one conditional rule associated with the compressed air line and sending the command to the at least one smart control valve based on the at least one conditional rule ([0019] Once the dry compressed air from the source S2 has been further depleted, the compressor 12 can continue to operate so that source S1 can provide dry compressed air to the central tire inflation system 11 until the control valve 21 is closed).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate the Hoffman’s conditional rule with Dalton’s smart check valve to provide some sort of alternative option or source of compressed when a condition that affects the system is detected such as source depletion ([0019], Hoffman).

Regarding claim 17, Dalton et al. in view Blumenstock et al. teaches the non-transitory computer-readable medium of claim 15. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a way to control flow directly linked to the load. Specifically, Dalton et al. and Blumenstock fail to teach wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve.
Hoffman teaches a flow control valve connected a motorized system. Specifically, Hoffman teaches wherein the smart control valve comprises a flow control valve that is connected to a motorized system to operate the smart control valve. ([0017] A control valve 21 is provided to control the flow of the dry compressed air supplied by the charging system 10 into the central tire inflation system 11. The control valve 21 is positioned along the supply line 19 upstream of the central tire inflation system 11. [0019], For example, when the control valve 21 is initially opened, the central tire inflation system 11 can be initially supplied by dry compressed air from the source S2, the reservoir 18. [0021], The check valve 26 is provided to allow flow of dry compressed air stored in the reservoir 18 through the first branch line 22. For example, the check valve 26 is configured to open when the pressure in the supply line 19 is lower than the pressure in the reservoir 18, and close when the pressure in the supply line 19 is higher than the pressure in the reservoir 18.).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Hoffman’s control valve connected to a motorized system with Dalton’s smart check valve to add to the valve’s capability of controlling the flow of compressed being supplied by the source to the demand ([0016], Hoffman).

Regarding claim 19, Dalton et al. in view of Blumenstock teaches the non-transitory computer-readable medium of claim 15.
 In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a backup condition to control the valve in a conditional situation. Specifically, Dalton et al. and Blumenstock fail to teach the operations further comprising receiving at least one conditional rule associated with the compressed air line and sending the command to the at least one smart control valve based on the at least one conditional rule.

[0019] Once the dry compressed air from the source S2 has been further depleted, the compressor 12 can continue to operate so that source S1 can provide dry compressed air to the central tire inflation system 11 until the control valve 21 is closed).
Dalton, Blumenstock, and Hoffman are considered to be analogous to the claimed invention because they are in the same field of controlling a valve based on a sensor sensing pressure. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate the Hoffman’s conditional rule with Dalton’s smart check valve to provide some sort of alternative option or source of compressed when a condition that affects the system is detected such as source depletion ([0019], Hoffman).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable by Dalton et al. (US 20180207655 A1) in view of Blumenstock et al. (US 5197442 A) and in further view of Pilats (US 20130160643 A1).
Regarding claim 4, Dalton et al. in view of Blumenstock teaches the system of claim 1.
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a smart check valve that is able to be operated on a schedule. Specifically, Dalton et al. and Blumenstock fail to teach the at least one processor further to receive a schedule associated 
Pilats teaches a valve that can be operated on a schedule. Specifically, Pilats teaches the at least one processor further to receive a schedule associated with a facility and send the command to the at least one smart control valve based on the schedule associated with the facility. ([0024] Electrical supply 140 may be connected to a system control computer that activates and de-activates electrical supply 140 (e.g., sends electrical signal to operate solenoid). Control computer may activate electrical supply 140, operating solenoid to open air control valve 108 on a periodic, scheduled basis to clean out self-cleaning sorbent injection lance 100.).
Dalton, Blumenstock, and Pilats are considered to be analogous to the claimed invention because they are in the same field of operating valves in an industrial setting. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Pilat’s air control valve operating a schedule with Dalton’s mechanical check valve to provide an as-needed period to open a control valve to conserve energy (Pilats, [0026]).

Regarding claim 11, Dalton et al. in view of Blumenstock teaches the method of claim 8.
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a smart check valve that is able to be operated on a schedule. Specifically, Dalton et al. and Blumenstock fail to teach further comprising receiving a schedule associated with a facility and sending the command to the at least one smart control valve based on the schedule associated with the facility.
[0024] Electrical supply 140 may be connected to a system control computer that activates and de-activates electrical supply 140 (e.g., sends electrical signal to operate solenoid). Control computer may activate electrical supply 140, operating solenoid to open air control valve 108 on a periodic, scheduled basis to clean out self-cleaning sorbent injection lance 100.).
Dalton, Blumenstock, and Pilats are considered to be analogous to the claimed invention because they are in the same field of operating valves in an industrial setting. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Pilat’s air control valve operating a schedule with Dalton’s mechanical check valve to provide an as-needed period to open a control valve to conserve energy (Pilats, [0026]).

Regarding claim 18, Dalton et al. in view of Blumenstock et al.  teaches the non-transitory computer-readable storage medium of claim 15.
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a smart check valve that is able to be operated on a schedule. Specifically, Dalton et al. and Blumenstock fail to teach the operations further comprising receiving a schedule associated with a facility and sending the command to the at least one smart control valve based on the schedule associated with the facility 
Pilats teaches a valve that can be operated on a schedule. Specifically, Pilats teach the operations further comprising receiving a schedule associated with a facility and sending the [0024] Electrical supply 140 may be connected to a system control computer that activates and de-activates electrical supply 140 (e.g., sends electrical signal to operate solenoid). Control computer may activate electrical supply 140, operating solenoid to open air control valve 108 on a periodic, scheduled basis to clean out self-cleaning sorbent injection lance 100.).
Dalton, Blumenstock, and Pilats are considered to be analogous to the claimed invention because they are in the same field of operating valves in an industrial setting. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Pilat’s air control valve operating a schedule with Dalton’s mechanical check valve to provide an as-needed period to open a control valve to conserve energy (Pilats, [0026]).

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dalton et al. (US 20180207655 A1) in view of Blumenstock et al. (US 5197442 A) and in further view of Cusumano et al. (US 20130086939 A1).
Regarding claim 6, Dalton et al. in view of Blumenstock et al. teaches the system of claim 1. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach a smart check valve that is able to be operated on based on historical data. Specifically, Dalton et al. and Blumenstock fail teach the at least one processor further to receive historical data associated with the compressed air line and send the command to the at least one smart control valve based on the historical data.
[0019] The inlet valve(s) 14 can be opened as and when the collection cavity is ready to condense more gas. Useful monitoring sensors fed to the controller 50 operating the inlet valves can include temperature and/or pressure. Alternatively, valve opening can be timed based on modeling or historical data.). 
Dalton, Blumenstock, and Cusumano et al. are considered to be analogous to the claimed invention because they are in the same field of valve controlling systems. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated Cusumano’s controller that operates on its valves with Dalton’s mechanical check valve to allow historical correlations to be used when monitoring data in order to find optimal times to operate said valves ([0021], Cusumano et al.).

Regarding claim 13, Dalton et al. in view of Blumenstock et al. teaches the method of claim 8. 
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach further comprising receiving historical data associated with the compressed air line and sending the command to the at least one smart control valve based on the historical data.
Cusumano et al. teaches a valves that can be operated based on historical data from a pressure sensor. Specifically, Cusumano et al. teaches further comprising receiving historical data associated with the compressed air line and sending the command to the at least one smart [0019] The inlet valve(s) 14 can be opened as and when the collection cavity is ready to condense more gas. Useful monitoring sensors fed to the controller 50 operating the inlet valves can include temperature and/or pressure. Alternatively, valve opening can be timed based on modeling or historical data.). 
Dalton, Blumenstock, and Cusumano et al. are considered to be analogous to the claimed invention because they are in the same field of valve controlling systems. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated Cusumano’s controller that operates on its valves with Dalton’s mechanical check valve to allow historical correlations to be used when monitoring data in order to find optimal times to operate said valves ([0021], Cusumano et al.).

Regarding claim 20, Dalton et al. in view of Blumenstock et al. teaches the non-transitory computer-readable storage medium of claim 15.
In summary, Dalton et al. in view of Blumenstock et al. teaches a smart check valve that is opened and closed based on the pressure difference. Dalton et al. in view of Blumenstock does not teach the operations further comprising receiving historical data associated with the compressed air line and sending the command to the at least one smart control valve based on the historical data.
Cusumano et al. teaches a valves that can be operated based on historical data from a pressure sensor. Specifically, Cusumano et al. teaches the operations further comprising receiving historical data associated with the compressed air line and sending the command to the at least one smart control valve based on the historical data. ([0019] The inlet valve(s) 14 can be opened as and when the collection cavity is ready to condense more gas. Useful monitoring sensors fed to the controller 50 operating the inlet valves can include temperature and/or pressure. Alternatively, valve opening can be timed based on modeling or historical data.). 
Dalton, Blumenstock, and Cusumano et al. are considered to be analogous to the claimed invention because they are in the same field of valve controlling systems. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated Cusumano’s controller that operates on its valves with Dalton’s mechanical check valve to allow historical correlations to be used when monitoring data in order to find optimal times to operate said valves ([0021], Cusumano et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mitchell et al. (US 20100082293 A1) teaches a method for measuring and analyzing the optimal efficiency for compressed air delivery in a system.
Van Gorp et al. (US 20170016800 A1) teaches a method of detecting leakage in a compressed air system by configuring a monitor to measure parameters of the compressor.
Rogers (US 20030230636 A1) teaches a pressure gauge mounted on a spray gun that detects whether the pressure gauge is in an active or inactive mode depending on the amount of atmospheric pressure detected.
Fisher (US 6360535 B1) teaches a compressed air system for supplying compressed air by configuring a control valve based on the amount of pressure in the line
Kim (US 20180111596 A1) teaches a parking brake system that supplies compressed air to a parking brake chamber when a parking lever is being activated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.
/B.L./
Examiner, Art Unit 2115


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115